Citation Nr: 1623522	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to asbestos exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD and as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In November 2014, the Board remanded these issues for further development.  This matter has since been returned to the Board for further review.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and bipolar disorder.  However, during the pendency of the appeal, the VA Appeals Management Center (AMC) granted service connection for PTSD in a January 2016 rating decision.  As such, the issue no longer remains on appeal, and no further consideration is necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in January 2012 in connection with his claim for service connection for obstructive sleep apnea.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was due to asbestos exposure,  but she did not provide an opinion addressing whether the disorder may be secondary to his service-connected PTSD or otherwise related to service.  Therefore, the Board finds that an additional medical opinion is needed.  

The Veteran was also afforded a VA examination in July 2015 in connection with his claim for service connection for GERD.  The examiner opined that it was less likely than not that the Veteran's GERD was directly related to his active duty service, due to asbestos exposure, or due to or aggravated by PTSD.  However, the rationales for these conclusions were limited, as the examiner only stated that there was no evidence of any relationship.  No further explanations were provided.  The examiner also did not comment on the reports of throat, chest, stomach, and abdominal pain in the Veteran's service treatment records.  Therefore, the Board finds that an additional medical opinion is needed.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for obstructive sleep apnea and GERD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the April 1971 report by the Veteran of frequent difficulty sleeping, the Veteran's lay assertions of hypersomnolence during his active duty service, and notes in the Veteran's service personnel records regarding his duty performance.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current sleep apnea is related to his military service, including any asbestos exposure or symptomatology therein.  

He or she should also state whether it is at least as likely as not the Veteran has sleep apnea that is caused by or permanently aggravated by his service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any GERD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should specifically consider the March 1972 complaint of chest pain, the November 1972 complaints of stomach and abdominal pain, and the June, September, November, and December 1972 complaints of throat pain.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current GERD is related to his military service, including any asbestos exposure or symptomatology therein.  

He or she should also state whether it is at least as likely as not the Veteran has GERD that is caused by or permanently aggravated by his service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




